ORDER CONFIRMING AUTOMATIC SUSPENSION

Pursuant to SCR 3.166, the Kentucky Bar Association notified this Court that the Respondent, Meridith L. Lawrence, whose KBA Membership Number is 40365, who was admitted to the practice of law in this Commonwealth on February 15, 1983, and whose bar roster address is 107' East High Street, P.O. Box 1330, Warsaw, Kentucky 41095, was convicted of violating 26 U.S.C. § 7206(1) (Fraud and false statements), a felony, related to the tax years 2004, 2005 and 2006 in the U.S. District Court, Eastern District of Kentucky on July 6, 2012.
SCR 3.166 requires the automatic suspension of an attorney from the practice of law upon conviction of a felony, effective the day following the finding of guilt by the jury. The purpose of this order is to memorialize and confirm the fact that Respondent was automatically suspended from the practice of law in Kentucky, effective July 7, 2012, by the action of SCR 3.166 beginning one day after her conviction and said suspension continues in effect until dissolved or superseded by subsequent order of this Court.
ENTERED: July 18, 2012.
/s/ JOHN D. MINTON JR.
Chief Justice